BRATTON, Circuit Judge
(dissenting in part).
The function of the challenged order is to vindicate the authority of the court by punishing the acts of disobedience as a public wrong. But in a case of this kind the court must exercise judicial discretion in determining the extent of punishment which is reasonably adequate for that purpose. Huffman v. United States, 10 Cir., 148 F.2d 943.
Here, four violations of the preliminary injunction were charged and established. No others were even suggested. And the four were limited to the sales of two automobiles. It was charged and proved that in each instance the automobile did not bear the required label or tag, and that it was sold for an amount in excess of the ceiling prices. The excess in price totaled about $500. But the contumacy grew out of the sales of only two automobiles. At the time of the finding of guilt, it was stated to the court that appellant was forty-two years old, was married, and had one daughter; that the husband of the daughter was in the military service and was overseas; that appellant had lived in Oklahoma City eighteen years; that during that time he had been in business, primarily connected with the automobile business; that he had never been arrested for the violation of any statute, state or federal; that he owned his home, the property on which his business was located, and some other property; and that he was worth fifteen or twenty thousand dollars. These statements were made by an attorney of recognized personal and professional integrity, they were not challenged for inaccuracy, and they safely may be accepted as true. It therefore is clear that appellant was engaged in conducting a small used automobile business, and that payment of the fine will require a third or a fourth of his entire estate. In view of all the facts and circumstances, it is my conclusion that the punishment imposed was excessive and constituted an abuse of sound judicial discretion.